Citation Nr: 1115942	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Graves Disease.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim of service connection.  The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for thyroid disease.  See September 2008 representative letter to Veteran.  As these records are potentially relevant to the matter at hand, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, it appears that there are outstanding, relevant VA treatment records:  review of the file indicates that hypothyroidism was diagnosed at a VA medical facility in March 2005, but the associated treatment record is not associated with the claims file.  As these records are potentially relevant to the matter at hand, they should be requested and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With respect to the claims of increased initial ratings, service connection was granted for sinusitis and PTSD in a March 2010 rating decision.  In July 2010, the Veteran submitted a notice of disagreement with the initial disability rating assigned for PTSD.  Then, in March 2011, prior to the termination of the appellate period, the Veteran's representative submitted a written brief presentation which the Board interprets as a notice of disagreement with the initial disability rating assigned for sinusitis.  Review of the record does not indicate that a Statement of the Case has been prepared as of yet for either issue.  An unprocessed notice of disagreement must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues must be remanded for issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the claims of entitlement to increased initial ratings for PTSD and sinusitis.  The Veteran and his representative should be clearly advised of the need, and time limit, within which to file a Substantive Appeal if the Veteran desires to continue his appeal with respect to this matter.  Thereafter, an issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder.  

3.  Obtain any outstanding VA treatment records, notably those dating prior to October 26, 2005, and those dating after June 20, 2006.  

4.  Thereafter, readjudicate the appellant's claim of service connection for Graves Disease.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


